Citation Nr: 0701602	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  98-08 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low 
back syndrome with postoperative L5-S1 laminectomy and re-do 
bilateral L5-S1 radical discectomy (low back disability), 
prior to February 22, 1990.

2.  Entitlement to a rating in excess of 20 percent, from 
February 22, 1990 through, January 9, 2005, for low back 
syndrome with postoperative L5-S1 laminectomy and re-do 
bilateral L5-S1 radical discectomy.

3.  Entitlement to a rating in excess of 40 percent, from 
January 10, 2005, for low back syndrome with postoperative 
L5-S1 laminectomy and re-do bilateral L5-S1 radical 
discectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and P.G.


ATTORNEY FOR THE BOARD

P. L. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1974 to April 1980.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 1990 rating 
decision by the Detroit, Michigan, Department of Veterans 
Affairs (VA) Regional Office (RO).  The May 1990 rating 
decision confirmed and continued a 10 percent rating for the 
disability at issue.  A rating decision in March 1991 
increased the evaluation to 20 percent, effective from 
February 22, 1990.

Notice of the March 1991 rating decision was issued in a 
letter dated in April 1991 when the veteran was advised that 
his appeal would be considered to be withdrawn if he did not 
express further disagreement within 30 days.  No response was 
received from the veteran within 30 days.  However, 
applicable law does not require further action by the 
appellant following completion of an appeal by the timely 
submission of a substantive appeal, in the absence of award 
of the maximum available benefit.  38 C.F.R. § 20.200 (as in 
effect in 1991 and 2006); AB v. Brown, 6 Vet. App. 35 (1993).

An October 2002 rating decision, following the veteran's back 
surgery performed in February 2002, awarded a temporary total 
convalescence rating from February 5, 2002 through May 1, 
2002, and maintained the 20 percent rating thereafter.  A 
supplemental statement of the case decision in January 2006 
increased the evaluation to 40 percent, effective from 
January 10, 2005.

In March 2004, the veteran provided testimony at a Travel 
Board hearing; a transcript of the hearing is of record.  In 
August 2004 this case was remanded for additional 
development.  In correspondence received in March 2006 the 
veteran indicated that he did not want an additional Board 
hearing.

In additional correspondence received in March 2006 the 
veteran essentially raised the issue of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  This action is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Through out the rating periods on appeal, the veteran's 
lumbar spine has been manifested by limitation of motion with 
additional functional loss due to pain, including during 
flare-up, which more nearly approximates severe limitation of 
motion, and comparable to no more than favorable ankylosis of 
the entire thoracolumbar spine, severe intervertebral disc 
syndrome with recurring attacks and intermittent relief, and 
no more than mild neurologic manifestations.

2.  The veteran's low back disability does not result in 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, and there is no evidence 
of unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for service-
connected low back disability, prior to February 22, 1990, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59 (2006); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (effective prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to September 23, 2002).

2.  The criteria for a 40 percent evaluation for service-
connected low back disability, from February 22, 1990 through 
September 22, 2002, have been met, except for the temporary 
total convalescence rating in effect from February 5, 2002 
through April 30, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59 (2006); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (effective 
prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective prior to September 23, 2002).

3.  From September 23, 2002 through September 25, 2003, the 
criteria for a separate 40 percent evaluation for orthopedic 
manifestations of the service-connected low back disability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (as in 
effect prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect from September 23, 2002 
through September 25, 2003).

4.  The criteria for a separate 10 percent evaluation for 
neurologic manifestations of the service-connected low back 
disability, from September 23, 2002, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (as in effect from September 23, 
2002 through September 25, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (as in effect from 
September 26, 2003); 38 C.F.R. § 4.124a, Diagnostic Codes 
8520, 8521, 8524, 8525, and 8526 (2006).

5.  The criteria for a 40 percent evaluation for service-
connected low back disability, from September 26, 2003 
through January 9, 2005, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (as in effect from September 26, 
2003).
 
6.  The criteria for an evaluation in excess of 40 percent 
from January 10, 2005, for a low back disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 
(as in effect from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

In the present case, VA satisfied its duty to notify by means 
of August 2004 and December 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  He was requested to submit any 
relevant evidence in his possession to VA.  The above notice 
letters did not set forth the relevant diagnostic code for 
the disability at issue.  However, this is found to be 
harmless error.  

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to him.  

While the veteran did not receive any specific notice 
regarding the assignment of effective dates of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  If 
the veteran expresses disagreement with an assigned effective 
date following effectuation of the decision herein by a 
rating action, he will be provided such notice by the RO.  
Hence, the veteran is not prejudiced in this adjudication by 
the lack of such notice.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim, to include testimony at a Central Office hearing.  
The Board has carefully reviewed his statements and testimony 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2006).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.



Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The veteran's claim for increase for his back disability in 
this case was received on January 29, 1990.  As such, the 
rating period for consideration on appeal stems from January 
28, 1989.  38 C.F.R. § 3.400 (o)(2) (2006).

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic Code 5293, was effective September 23, 
2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).

The veteran's service-connected low back disability is 
currently rated 10 percent disabling for the rating period on 
appeal prior to February 22, 1990, and 20 percent disabling 
from February 22, 1990 through January 9, 2005.  A 40 percent 
evaluation has been assigned effective from January 10, 2005.

I.  Consideration under criteria in effect from January 
28, 1989 through September 22, 2002

As in effect prior to September 23, 2002, Diagnostic Code 
5293 provided a 10 percent evaluation for mild intervertebral 
disc syndrome.  A 20 percent evaluation was warranted for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent evaluation was for assignment for severe 
intervertebral disc syndrome manifested by recurring attacks, 
with intermittent relief.  A maximum 60 percent rating was 
warranted for pronounced impairment, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  A precedent opinion of VA's 
Office of General Counsel, VAOPGCPREC 36-97 (1997), held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.

As in effect through September 22, 2002, Diagnostic Code 5292 
provides that a 10 percent evaluation is warranted for slight 
limitation of motion of the lumbar spine.  A 20 percent 
evaluation requires moderate limitation of motion of the 
lumbar spine.  A 40 percent evaluation (the highest rating 
available under this diagnostic code) requires severe 
limitation of motion of the lumbar spine.  

As in effect through September 22, 2002, Diagnostic Code 5295 
provides a 10 percent evaluation for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating was for 
assignment for lumbosacral strain manifested by muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating (the 
highest rating available under this diagnostic code) was for 
application for severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

The Board notes that the competent clinical evidence of 
record demonstrates that the veteran's lumbar spine 
disability was demonstrated to be productive of severe 
limitation of motion, for the period prior to February 22, 
1990, and from February 22, 1990 through September 22, 2002.  
In this regard, the Board notes that VA outpatient treatment 
records dated from 1989, and on VA examinations in February 
1990, February 1991, August 1993, March 1994, December 1996, 
June 1999, and March 2000, as well as neurological 
consultations through August 19, 2002, the veteran 
consistently complained of severe low back pain including 
demonstrated limitation of motion of the lumbar spine.  In 
view of the foregoing and in conjunction with the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 
202 (1995), the Board concludes that the veteran's low back 
disability picture from the date of claim more nearly 
approximates the criteria for a 40 percent rating under 
Diagnostic Code 5292.

A 40 percent evaluation is the maximum rating assignable 
under Diagnostic Code 5292 (pertaining to limitation of 
motion in the lumbar spine) and 5295 (pertaining to 
lumbosacral strain).  Consequently, those provisions need not 
be discussed further.  However, a higher rating (60 percent) 
is potentially available under Diagnostic Code 5293 
(pertaining to intervertebral disc syndrome), as will be 
discussed below.

The Board does not find support for the next-higher 60 
percent rating under the old version of Diagnostic Code 5293.  
The Board acknowledges an instance of absent ankle jerk noted 
in a February 1991 VA examination.  However, there was no 
obvious muscle spasm upon VA examination in March 2000.  
Although the veteran did complained of back spasms, the 
examiner noted that the veteran does not have any motor or 
sensory disturbances in his lower extremities and the trunk.  
The Board acknowledges similar findings upon VA examination 
in March 1994 and the veteran's complaints of spasms at a 
February 1991 VA examination.  However, the Board finds that 
such the above evidence does not establish that the veteran's 
disability picture as a whole more nearly approximates the 
criteria for a 60 percent rating.

Regarding other neurologic findings, a February 1990 VA 
examination report indicated the veteran had constant lower 
back pain with shooting sciatic pains.  Meanwhile, upon VA 
examination in February 1991, the veteran reported occasional 
spasm to his left lower extremities.  Straight leg test was 
45 degrees for the right leg and 35 degrees for the left leg.  
Knee and ankle jerk tests were absent in the lower 
extremities.  The examiner noted radiculopathy of the left 
lower extremities and constant pain and spasm.  A VA 
outpatient treatment record, dated in July 1992, indicated 
that the veteran had a history of sciatica.  VA examination 
in August 1993 revealed the veteran had positive straight leg 
test.  At that time, he also complained of numbness in both 
legs.  In a November 1996 VA form 21-4138 submitted by the 
veteran, he complained of a hot, burning pain that generates 
in his back and then down his left leg and into his foot and 
toes.  Additionally, a December 1996 VA examination the 
veteran reported periodic pain and spasm in the lower back 
with occasional sharp pain.  He also noted spasms of the left 
leg near the calf.  The VA examiner in 2000 indicated that 
clinical signs of disc syndrome were present, and the veteran 
complained of muscle spasms and tingling and numbness of both 
lower extremities.    

The Board finds that the neurologic findings detailed above 
are appropriately reflected in the 40 percent evaluation 
presently in effect for the veteran's low back disability.  
His disability picture is not found to more nearly 
approximate the next-higher 60 percent rating under the old 
version of Diagnostic Code 5293.  In so finding, it is noted 
that radiological diagnostic test performed in conjunction 
with the February 1991 VA examination showed no 
spondylolisthesis or spondylolysis.  The radiologist's 
impression of X-rays taken at that time of the veteran's 
lumbosacral spine was normal.  Further, the March 1994 VA 
examination report noted that electromyelogram and nerve 
conduction studies were done and were within normal limits.  
The December 1996 VA examination reported that both lower 
limbs are negative for any neurological deficiency.  The 
straight leg test was 75 degrees on the right and 60 degrees 
on the left, with a complaint of pain in the left calf.  VA 
examination in March 2000 revealed that EMG and nerve 
conduction studies were normal.  Reflexes were within normal 
limits on both sides at that time.   

A 60 percent disability rating also contemplates little 
intermittent relief.  However, the medical evidence shows 
that the veteran, although consistently experiencing some 
level of pain and related symptoms, does have intermittent 
relief.  His symptoms have not been so severe that he has 
frequently sought medical treatment.  Considering the absence 
of significant consistent neurological findings, the Board 
has no basis to conclude the veteran's disability is 
pronounced in nature.  Therefore, the assignment of a 60 
percent rating for pronounced intervertebral disc syndrome is 
not warranted under the old criteria.

No other diagnostic codes are found to be relevant in 
evaluating the veteran's service-connected low back 
disability.  Indeed, as there is no evidence of vertebral 
fracture, Diagnostic Code 5285 is not for application.  
Similarly, as the evidence does not reveal a disability 
picture analogous to favorable angle ankylosis, Diagnostic 
Codes 5286 and 5289 do not apply.  No other diagnostic code 
sections are for application.

In conclusion, based on all of the foregoing, the veteran is 
not entitled to a rating in excess of 40 percent under the 
schedular criteria for disabilities of the spine as in effect 
prior to September 23, 2002.

II.    Consideration under criteria in effect from 
September 23, 2002 through September 25, 2003

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note (1) to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  As such, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
veteran's service-connected back disability, when combined 
under 38 C.F.R. § 4.25 with evaluations for all of his other 
disabilities, results in a higher combined disability rating.

As previously discussed, the competent evidence of record 
supports a finding of severe limitation of lumbar motion 
under Diagnostic Code 5292, which accounts for additional 
functional limitation due to factors such as pain, weakness 
and fatigability.  Such severe limitation of motion warrants 
a 40 percent evaluation.  As already demonstrated, no other 
diagnostic code predicated on limitation of motion affords a 
rating in excess of that amount.  Thus, a 40 percent rating 
for orthopedic manifestations of the veteran's low back 
disability is for application.

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected low back disability.  In the present case, the 
objective neurological findings relate to the lower 
extremities.  Thus, Diagnostic Codes 8520-8530 are 
potentially applicable.

Regarding neurologic findings, the Board notes that an April 
2003 VA treatment record noted findings of complaints of mild 
pain with radiation down the left leg to the ankle, 
unaccompanied by any true weakness.  Physical examination 
revealed decreased sensation over the entire left leg.  A 
June 2003 VA medical record noted radiation to bilateral legs 
and numbness sensation to the left foot toes.  The Board 
notes that outpatient treatment records in June 2003, July 
2003, and September 2003 all document the veteran's 
complaints of back pain.  

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the diagnostic code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In the present case, a 10 percent rating for a 
mild neurologic disability is afforded under Diagnostic Codes 
8520, 8521, 8524, 8525, and 8526.  Thus, the veteran is 
entitled to a 10 percent rating under Diagnostic Code 8520, 
8521, 8524, 8525 or 8526 for the neurologic manifestations of 
the disability at issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
degenerative disc disease of the lumbar spine.  It has been 
determined that the veteran is entitled to a 40 percent 
rating under Diagnostic Code 5292 for his orthopedic 
manifestations, and that he is entitled to a 10 percent 
evaluation under diagnostic codes regarding diseases of the 
peripheral nerves.  The separate orthopedic manifestation and 
neurologic manifestation ratings must now be combined under 
38 C.F.R. § 4.25, along with all other service-connected 
disabilities.  The Board observes that the veteran is not 
service connected for any other disabilities.  Applying the 
Combined Ratings Table of 38 C.F.R. § 4.25 to the veteran's 
ratings as set forth above, an evaluation of 50 percent is 
derived, effective September 23, 2002.  This combined rating 
exceeds 40 percent and is thus more favorable to the veteran.   

Therefore, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, does 
entitle the veteran to an increased combined service-
connected disability evaluation if he is rated separately for 
the orthopedic and neurologic manifestations of the 
disability at issue.  As such, the evidence supports the 
grant of a separate 40 percent rating for the orthopedic 
manifestations of the disability at issue, and a separate 10 
percent rating for the neurologic manifestations of the 
disability at issue, for the period from September 23, 2002 
to September 25, 2003.  As discussed above, there is no basis 
for separate evaluations in excess of those amounts.

III.  Consideration under criteria in effect from 
September 26, 2003

As noted in the Introduction, a Supplemental Statement of the 
Case decision in January 2006 increased the evaluation to 40 
percent, effective from January 10, 2005.  Therefore, the 
Board will review the record to see if the veteran is 
entitled to an evaluation higher than 20 percent prior to 
being increased to a 40 percent evaluation, effective January 
10, 2005.  After January 10, 2005, the Board will determine 
if a rating in excess of 40 percent is warranted.

A.  20 percent evaluation from September 26, 2003 
through January 9, 2005

The diagnostic criteria pertinent to spinal disabilities in 
general were revised effective September 26, 2003.  See 68 
Fed. Reg. 51,454 (Aug. 27, 2003) (as codified in relevant 
part at 38 C.F.R. § 4.71, Diagnostic Codes 5237 and 5243 
(2006).  Under these relevant provisions, lumbosacral strain 
or intervertebral disc syndrome warrants a 20 percent 
evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as discussed in Section II.  As 
consideration of the veteran's disability status under the 
old criteria for the orthopedic manifestations of the 
service-connected low back disability warrants a 40 percent 
evaluation, such is deemed more favorable than the criteria 
effective from September 26, 2003, and is thus for 
application.  Pursuant to Karnas v. Derwinski, 1 Vet.App. 
308, 311 (1991), where a law or regulation changes after the 
claim has been filed or reopened before administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  However, in a claim for an increased 
rating, where the rating criteria are amended during the 
course of the appeal, the Board considers both the former and 
the current schedular criteria because, but should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), to the extent it held that, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).  The preponderance of the competent 
clinical evidence of record is against an evaluation in 
excess of 40 percent for the disability at issue based on 
incapacitating episodes of intervertebral disc syndrome 
because the veteran has not experienced any incapacitating 
episodes.  Indeed, the January 10, 2005 VA examination report 
specifically indicates that the veteran had no incapacitating 
episodes or hospital admissions related to his back 
condition.

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 40 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237 and 5243.  Indeed, a finding of 
unfavorable ankylosis of the entire thoracolumbar spine is 
required in order for the veteran to qualify for the next-
higher 50 percent evaluation and no such clinical finding is 
of record.  Thus, applying the facts to the criteria set 
forth above, the veteran remains entitled to no more than a 
40 percent evaluation for his service-connected low back 
disability for the period from September 26, 2003 through 
January 9, 2005 under the General Rating Formula for Diseases 
and Injuries of the Spine.

The Board further acknowledges the veteran's complaints of 
back pain noted in outpatient treatment records in March 2004 
and August 2004.  In the March 2004 treatment record, the 
veteran rated his pain as an 8 out 10 (10 being the worst).  
The veteran stated, in the August 2004 record, that he had 
pain in his left side, buttock, with it radiating down the 
left leg into the calf and across the top the foot and first 
toe.  The January 2005 VA examination indicated that the 
veteran did not use a brace, but that he has a cane.  

However, the Board finds that veteran's subjective complaints 
have been contemplated in the current rating assignment, as 
discussed above.  The overall evidence, for the period from 
September 26, 2003 through January 9, 2005, does not reveal a 
disability picture most nearly approximating a 50 percent 
evaluation even with consideration of whether there was 
additional functional impairment due to DeLuca factors.

Thus, based on the analysis of the criteria set forth above, 
the veteran remains entitled to no more than a 40 percent 
evaluation for the orthopedic manifestations of his service 
connected back condition, for the period from September 26, 
2003 through January 9, 2005.

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate diagnostic code.  Thus, the 10 percent separate 
neurologic rating established beginning September 23, 2002, 
remains intact.  Also, the veteran did not have any bladder 
or bowel complaints upon VA examination in 2005.  For the 
reasons already discussed, the evidence fails to support a 
rating in excess of that amount for the veteran's neurologic 
or other manifestations of his service-connected back 
disability.  

Thus, from September 26, 2003 through January 9, 2005, the 
veteran continues to be entitled to separate evaluations for 
orthopedic and neurologic manifestations of his service-
connected back disability.  Again, there is no basis for 
separate evaluations in excess of those amounts.

B.  40 percent evaluation from January 10, 2005

As discussed above, to warrant a rating in excess of 40 
percent the evidence must demonstrate unfavorable ankylosis 
of the entire thoracolumbar spine for a 50 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 for lumbosacral 
strain and Diagnostic Code 5243 for intervertebral disc 
syndrome.  The Board notes that the evidence may also warrant 
an evaluation greater than 40 percent based on incapacitating 
episodes as instructed by Note (6) to the General Rating 
Formula for Disabilities of the Spine. 

On VA examination in January 2005, physical examination 
revealed normal lumbar lordosis with good muscle tone and no 
spasm.  There was no weakness or tenderness, and range of 
motion of the lumbar spine was 10 degrees extension to 25 
degrees flexion, with subjective complaints of pain.  There 
was no objective evidence of pain, and there was 
incoordination without weakness and excess fatigability.  The 
examiner was unable to quantify any additional functional low 
due to weakened movement or excess fatigability.  The 
severity of the low back syndrome was characterized as 
moderate.  The only neurological deficiency residual was 
absent ankle reflex.  However, an EMG study of the left lower 
limb reportedly was within normal limits.  There was no 
evidence of characteristic pain on demonstrable muscle spasm.

A review of the claims folder reveals that no clinical 
evidence has been added to the record after the January 10, 
2005 VA examination.  The veteran's representative, in a 
February 2006 VA form 646, argued that a 60 percent 
evaluation should be awarded.  However, the Board finds that 
the veteran's disability picture is found to be appropriately 
reflected by the currently assigned 40 percent evaluation for 
orthopedic manifestations under the general rating formula 
and the 10 percent neurologic evaluation.  His symptomatology 
is not more nearly approximated by the next-higher 50 percent 
evaluation.  Indeed, here is no showing of favorable or 
unfavorable ankylosis of the entire thoracolumbar spine.

Thus, for the reasons set forth in section III(A) above, from 
January 10, 2005, the veteran continues to be entitled to 
separate evaluations for orthopedic and neurologic 
manifestations of his service-connected back disability.  
Again, there is no basis for separate evaluations in excess 
of those amounts.  In so finding, the Board has considered 
the disability in relation to its history.  38 C.F.R. § 4.1 
(2006).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

IV.  Extraschedular Consideration

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).







	(CONTINUED ON NEXT PAGE)




ORDER

Except for the temporary total convalescence rating in effect 
from February 5, 2002 through April 30, 2002, entitlement to 
a rating of 40 percent from January 28, 1989 through January 
9, 2005, for low back syndrome with postoperative L5-S1 
laminectomy and re-do bilateral L5-S1 radical discectomy is 
granted, subject to the applicable law governing the award of 
monetary benefits.

Entitlement to a separate 10 percent evaluation for 
neurologic manifestations of the veteran's service-connected 
low back syndrome with postoperative L5-S1 laminectomy and 
re-do bilateral L5-S1 radical discectomy from September 23, 
2002, is granted, subject to the applicable law governing the 
award of monetary benefits.

Entitlement to a rating in excess of 40 percent for low back 
syndrome with postoperative L5-S1 laminectomy and re-do 
bilateral L5-S1 radical discectomy from January 10, 2005, is 
denied.






____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


